Citation Nr: 1627327	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  12-32 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to December 13, 2013 for degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to May 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a memorandum decision of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in September 2015, which set aside, in part, a May 2014 Board decision and remanded the issue on appeal for additional development.  The issue initially arose from a January 2012 rating decision by the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

This case was most recently before the Board in January 2016 when it was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The January 2016 Board Remand requested that an orthopedic specialist provide a retrospective opinion as to the severity of the Veteran's service-connected degenerative disc disease of the lumbar spine disability prior to December 13, 2013.  The AMC notified the Veteran that he would be scheduled for said examination.  He responded that he wished for the examination to be conducted at the Clarksburg VA Medical Center (VAMC) due to health issues, i.e. irritable bowel syndrome.  The AMC subsequently determined that there were no orthopedic specialists available at the Clarksburg, Pittsburgh, or Martinsburg VAMCs, and that the Veteran's only option was to travel to Baltimore or Washington, DC, or have the examination performed by a Sports Medicine Certified Physician.  The AMC canceled the examination request after the Veteran indicated that he was not able to travel to Baltimore or DC.  


The Veteran has justifiably maintained an inability to travel due to disability.  The AOJ has also provided a reasonable explanation as to why the specified examination could not be conducted.  In lieu of the above, the Board finds that another appropriate orthopedic examiner, including but not limited to the available Sports Medicine Certified Physician, should perform the requested examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for VA spine examination, by an appropriate examiner, for a retrospective opinion as to the severity of his service-connected degenerative disc disease of the lumbar spine disability prior to December 13, 2013.  The examiner should elicit specific information from the Veteran concerning any incapacitating episodes he experienced during the relevant appeal period and, to the extent possible, address whether these may represent episodes of physician-ordered bed rest.  The physician must also address, to the extent possible, whether past reports of movement limitations represent the extent of functional limitation due to pain and clarify whether the Veteran has experienced muscle spasms or guarding severe enough to result in an abnormal gait.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

2. Thereafter, the AOJ should address the issue on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

